Citation Nr: 1744310	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006.

In May 2013, the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas denied entitlement to service connection for low back and right hip disabilities.  The Veteran appealed that decision to the Board of Veterans' Appeals (Board).  

In January 2017, the Veteran testified before the undersigned.  At the end of the hearing, the record was held open for 60 days to afford the Veteran an opportunity to submit additional evidence relevant to her claims on appeal.  In particular, the Veterans Law Judge requested statements from health care professionals showing a nexus between the claimed disabilities and service.  To date, no additional evidence has been received by VA.  

In April 2017, the Board remanded the claim.  After completing the requested development, the VA Appeals Management Center confirmed and continued the denials of entitlement to service connection for low back and right hip disabilities.  Thereafter, the case was returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The presence of a chronic, identifiable low back disability has not been demonstrated.

2.  The presence of a chronic, identifiable right hip disability, other than the service-connected right femoral neck sclerosis, has not been demonstrated.  


CONCLUSIONS OF LAW

1.  A low back disability is not the result of disease or injury incurred in or aggravated by service, nor is it the result of a disability or injury for which service connection has already been established.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.303, 3.310 (2016).  

2.  A right hip disability, save for right femoral neck sclerosis, is not the result of disease or injury incurred in or aggravated by service, nor is it the result of a disability or injury for which service connection has already been established.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for low back and right hip disabilities.  

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  After reviewing the record, the Board finds that VA has met that duty.  

In May 2007 and January 2013, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete her claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of her claims, such that it would result in prejudice to her.  Therefore, the Board will proceed to the merits of the appeal.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310.  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

During her video conference hearing the Veteran testified that she injured her back and right hip in service during physical training.  She noted that those joints were now extremely painful and maintained that service connection should be granted on a direct basis.  In the alternative, she contended that her low back and right hip disabilities are proximately due to or have been aggravated by her service-connected left hip tenosynovitis or right femoral neck sclerosis.   However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

The Veteran is competent to report her symptoms and what she experienced during and since her separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing her back or right hip problems.  The question of an etiologic relationship between any current back and right hip disorders and either service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In this case, not only is the presence of a chronic, identifiable low back or right hip disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

The Low Back

The report of the Veteran's December 1999 service entrance examination is negative for any complaints or clinical findings of a low back disorder.  During service, the Veteran complained of low back pain on several occasions.  In August and October 2001, she was found to have mechanical low back pain during pregnancy.  Significantly, no chronic low back disability was identified, and radiographic and imaging studies such as X-rays taken in December 2004, a bone scan in January 2006, were negative.  Indeed, during her March 2006 service separation examination, she denied the presence of either recurrent back pain or a back problem.  Her spine was clinically evaluated as normal.  An MRI revealed minimal spondylitic changes, which did not result in significant central neural foraminal stenosis.   

Although the Veteran has continued to complain of and receive treatment for low back pain since January 2007, the record remains negative for any complaints or clinical findings of a chronic, identifiable low back disorder.  During a VA examination and treatment in May 2011, the Veteran's problem list did include degeneration of a lumbar or a lumbosacral intevertebra1 disc, and during a January 2014, VA examination, the diagnosis was sacroiliitis.  However, neither of those diagnoses was confirmed by any objective findings, either on clinical examination or during laboratory studies.  For example, multiple radiographic and imaging studies such as an EMG in February 2011, and an MRI in January 2014 failed to confirm the diagnosis.  

Moreover, following VA examinations and record reviews in January 2013, April 2014, and May 2017, three different VA health care professionals concurred that it was less likely than not that the Veteran had a low back disability which had been incurred in or caused by the claimed in service injury, event, or illness.  Testing was negative for sacroiliitis, and it was noted that all radiological and imaging studies since 2006 had noted no abnormal findings related to the Veteran's lumbar spine.  Indeed, the examiners found that generally, when viewed in its entirety, the record provided no radiological evidence of a disability or anything to correspond to the Veteran's reported symptoms.  The examiners attributed the Veteran's low back pain more to the stress placed on the lumbar spine and musculature by her elevated body mass-the appellant's body mass index in May 2017 was 37.6, that is, the appellant was severely obese-rather than to episodes of back pain in the military or during pregnancy when low back pain was reportedly common.  In sum, the multiple evaluations did not point to a diagnosis except for pain over the years.  Pain without evidence of a chronic, identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (2001).  

Absent evidence of a chronic, identifiable low back disability in or after service, and absent competent evidence linking such a disorder to service, the Veteran does not meet the criteria for service connection either on a direct or secondary basis.  Accordingly, service connection is not warranted, and the appeal is denied.  

The Right Hip

In September 2011, VA granted entitlement to service connection for right femoral neck sclerosis.  The current claim of service connection for a right hip disability is a separate claim.  

The Veteran's service treatment records and the reports of her service entrance and separation examinations are negative for any complaints or clinical findings of a chronic, identifiable right hip disability of any kind.  

Since service VA records show treatment for complaints of bilateral hip pain, however, a chronic distinct right hip disability was not identified.  Nevertheless, the Veteran was examined by VA to determine the nature and etiology of any right hip disability found to be present.  

In February 2011, June 2012, and May 2017, the Veteran was examined and her file was reviewed by three different VA health care professionals.  Although the Veteran complained of right hip pain, tenderness to palpation, and interference with sitting, standing, and/or weight-bearing, the examiners concurred that other than the service-connected sclerotic lesion of the right femoral neck, there was no right hip disability to explain her subjective complaints.  

As above, the absence of a chronic, identifiable right hip disability, and the absence of competent evidence linking a separate right hip disorder to service or a service connected disability, does not meet the criteria for service connection either on a direct or secondary basis.  Accordingly, service connection is not warranted, and the appeal is denied.  

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a right hip disability is denied.  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


